EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancel claims 16-20, withdrawn pursuant to an election without traverse.

Reasons for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, see pp. 8-12, regarding the limitation wherein the pressure in the third reactor is equal to or less than the second reactor are convincing. Koseoglu (US 8,343,334), considered to be the closest prior art, discloses a pressure in the third reactor that is higher than the second reactor (see Abstract).
Applicant persuasively argues that the modifying references, Gruia and Hudson, disclose largely overlapping ranges regarding the pressures in hydrocracking and hydrogenation reactors and that “these greatly overlapping ranges regarding the pressures for hydrocracking and hydrogenation merely disclose a wide range of operable conditions, but do not lead to the teaching of using lower pressure for hydrogenation than for hydrocracking.” Thus, while the references disclose, in general, pressure ranges which include a lower limit which is less than the pressure of the lower limit of the hydrocracking stage in the primary reference (Koseoglu), there lacks a teaching or suggestion specifically for operating the hydrogenation reactor a pressure equal to or less than the second cracking reactor. Disclosure of a range that includes lower limits is not the same as explicitly requiring a pressure that is the same or lower.
Furthermore, operating the third reactor of Koseoglu at a pressure equal to or less than the second reactor is in direct contrast to the teachings of Koseoglu, as argued by Applicant (p. 9).
Accordingly, there does not appear to be sufficient suggestion or motivation which would lead a person of ordinary skill in the art to modify the process of Koseoglu in such a way as to arrive at the claimed embodiment, entailing operating the third reactor at a pressure which is equal to or less than the second reactor. This feature is considered to define a patentable distinction over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371.  The examiner can normally be reached on Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Renee Robinson/Primary Examiner, Art Unit 1772